      Case 6:20-cr-06046-EAW-MJP Document 59 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                       DECISION AND ORDER
              v.
                                                       1:20-CR-06046 EAW
JOHN RIVERA-BANCHS,

                      Defendant.


       Pending before the Court are objections filed by pro se defendant John Rivera-

Banchs (“Defendant”) (Dkt. 43) to a Report and Recommendation filed on July 31, 2020

(Dkt. 42), by United States Magistrate Judge Mark W. Pedersen recommending that the

undersigned deny two applications filed by Defendant seeking dismissal of the indictment

(Dkt. 27; Dkt. 31).

       A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to dismiss, under a de novo standard. Fed. R. Crim.

P. 59(b)(3); see also 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). To trigger the de novo review standard,

objections to a report and recommendation “must be specific and clearly aimed at particular

findings in the magistrate judge’s proposal.” Molefe v. KLM Royal Dutch Airlines, 602 F.

Supp. 2d 485, 487 (S.D.N.Y. 2009).

       The undersigned has carefully reviewed Judge Pedersen’s thorough Report and

Recommendation (Dkt. 42), Defendant’s objections to the same (Dkt. 43), the


                                           -1-
      Case 6:20-cr-06046-EAW-MJP Document 59 Filed 09/21/20 Page 2 of 2




government’s response (Dkt. 50), Defendant’s reply to the government’s response (Dkt.

57),1 as well as the underlying motion papers submitted to Judge Pedersen (Dkt. 27; Dkt.

31; Dkt. 36; Dkt. 41). Based upon the Court’s de novo review, it is apparent that Judge

Pedersen correctly and appropriately recommended denial of Defendant’s pending

applications, and accordingly, the Report and Recommendation is adopted in its entirety

and Defendant’s motions to dismiss the indictment (Dkt. 27; Dkt. 31) are denied. The

Court notes that to the extent Defendant is arguing that he is innocent of the charge in the

indictment and that the government cannot prove his guilt, Defendant is presumed innocent

and the government will bear the burden to prove each element of the offense charged

beyond a reasonable doubt at trial. Whether the government will be able to meet that

burden is an issue for another day—and for the jury—but it would be error to dismiss the

indictment as a matter of law.

       SO ORDERED.



                                          ________________________________
                                          ELIZABETH A. WOLFORD
                                          United States District Judge
Dated: September 21, 2020
       Rochester, New York




1
        In his reply, Defendant objects to the government’s filing, which was one day late.
(Dkt. 57 at 1). However, the Court granted the government a one-day extension of time
for its filing nunc pro tunc. (Dkt. 52). Thus, to the extent Defendant objects to the late
filing, the objection is rejected. Moreover, and in any event, even if the Court were not to
consider the government’s filing, it is apparent that Defendant is not entitled to the relief
he seeks and therefore the Report and Recommendation would be adopted in its entirety.
                                            -2-
